PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Longo						    :		ON PETITION

Application No. 14/411,831			    :

Filing Date:   December 29, 2014		
:
Attorney Docket No.  09728.0610FPWO

This is in response to the petition under 37 CFR 1.137(a) filed on December 16, 2020.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled "Renewed Petition" under 37 CFR 1.137(a)."

This application became abandoned on October 26, 2016, for failure to respond in a timely and proper manner to the final Office action mailed on July 25, 2016, that set a shortened statutory period for reply of three months from its mailing date.   Extensions of time were not available pursuant to 37 CFR 1.136(a).  A proper response was not received within the allowable period and the application became abandoned on October 26, 2016.  A Notice of Abandonment was mailed on February 9, 2017.

Effective December 1, 1997, the provisions of 37 CFR 1.137(b) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application pursuant to 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) and must, pursuant to 37 CFR 1.137(b) be accompanied by:

	(b) Petition requirements. A grantable petition pursuant to this section must be accompanied by: 

(1) The reply required to the outstanding Office action or notice, unless previously filed; 
(2) The petition fee as set forth in §  1.17(m); 
(3) Any terminal disclaimer (and fee as set forth in §  1.20(d) ) required pursuant to paragraph (d) of this section; and 
(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The instant petition does not satisfy the requirements of item (3) above.

The petition does not meet the requirements of items (b)(1), and (b)(4) above. 

As to item (b)(1), Primary Examiner Regina Yoo has considered the amendment filed on December 16, 2020, and determined that the amendment does not place the application in condition for allowance.  To be considered grantable, the renewed petition must be accompanied by either an amendment that places the application in condition for allowance, a Request for Continued Examination under 37 CFR 1.114 and fee, a continuing application under 37 CFR 1.53, or a Notice of Appeal and fee.

As to item (b)(4), petitioner submitted the required statement of unintentional delay; however, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. The verified statement of Stefano Pilia, Sole Administrator of Workinprogress Italia S.r.l, filed on December 16, 2020, is noted, however additional information is required regarding the extended delay in filing the instant petition.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the initial petition was not filed until December 16, 2020.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In addressing the three periods of delay noted above, petitioner is required to inform the Office when and how Workinprogress Italia S.r.l discovered that the subject patent application was abandoned. Petitioner is also required to inform the Office when Workinprogress Italia S.r.l learned that an abandoned patent application could be revived pursuant to 37 CFR 1.137(a). Petitioner is required to provide any documentary evidence available that may corroborate the statements made. Redaction of any information not material to the inquiry under 37 CFR 1.137(a) is appropriate. 

Petitioner is also required to inform whether the subject patent application was the only United States patent application that Workinprogress Italia S.r.l. “purchased” from Matteo Longo and, if not, whether Workinprogress Italia S.r.l previously encountered any United States patent applications among those obtained from Longo that were abandoned. 

No petition fee under 37 CFR 1.17(m) is required to accompany the renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		
			Mail Stop Petitions
Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn: Office of Petitions

VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET